



Exhibit 10.3
FIRST AMENDMENT TO
TRANSPORTATION SERVICES AGREEMENT


THIS FIRST AMENDMENT TO TRANSPORTATION SERVICES AGREEMENT (this “Amendment”) is
effective as of December 1, 2016 by and between Hardin Street Transportation
LLC, a Delaware limited liability company (“HST”), and Marathon Petroleum
Company LP, a Delaware limited partnership (“MPC”), both referred to jointly as
the “Parties” and each individually as a “Party”.


WITNESSETH


WHEREAS, HST and MPC entered into that certain Transportation Services Agreement
dated January 1, 2015 (“Agreement”), whereby MPC desired to move Commodities on
the HST Pipeline Systems;


WHEREAS, the following Pipeline Systems shall be removed from the Agreement:


1.
RIO 8” Products

2.
Campbell Branch – Vina 6” Crude

3.
High Island – Texas City 14” Crude

4.
Princeton – Robinson 4” LPG

5.
Princeton – Robinson 8”-6” Products

6.
Campbell Branch Truck Unload



WHEREAS, the Parties agree to decrease the Canton Crude Truck Unload Minimum
Capacity;


WHEREAS, the Parties agree to increase the commitment and toll rate on the St.
James – Garyville 30” crude system; and


WHEREAS, the Parties now desire to amend the Agreement as set forth herein;


NOW THEREFORE, in consideration of the premises and mutual covenants set forth
hereinafter, MPC and HST agree to amend the Agreement as follows:


1.
Exhibit B – Tolls will be replaced with the attached Exhibit B – Tolls
reflecting the changes above and the rates currently in effect as of the date of
this Amendment.



2. Capitalized terms used but not defined in this Amendment shall have the
meaning ascribed to such terms in the Agreement.    






--------------------------------------------------------------------------------





3.
This Amendment may be executed in one or more counterparts, and in both original
form and one or more photocopies, each of which shall be deemed to be an
original, but all of which together shall be deemed to constitute one and the
same instrument.



4.
Except for the provisions of the Agreement specifically addressed in this
Amendment, all other provisions of the Agreement shall remain in full force and
effect.





IN WITNESS WHEREOF, HST and MPC have caused this Amendment to be duly executed,
all as of the date set forth above.


Marathon Petroleum Company LP
 
Hardin Street Transportation LLC
By: MPC Investment LLC, its General Partner
 
 
 
 
 
 
 
By:
/s/ C. M. Palmer
 
By:
/s/ Craig O. Pierson
 
 
 
 
 
Name:
C. M. Palmer
 
Name:
Craig O. Pierson
 
 
 
 
 
Title:
Sr. V.P. Supply Distribution and Planning
 
Title:
President
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------





Exhibit B – Tolls


Pipeline System
Minimum Capacity (BPD)
Commitment Barrels Per Day
Toll Rates
($/BBL)
Refinery connection per Section 4.4 & 7.1
Bellevue 4” Products
5,000
2,500
1.2024
 
Columbus Locals
NA
14,100
0.4384
 
Detroit LPG – Woodhaven #1-4” LPG &
#2-4”LPG
5,700
5,700
5,900
2.0209
 
Lima – Canton 12”-16” Crude
83,900
57,500
1.0718
Canton
Lima Pump-out (Products)
28,800
13,500
0.1009
 
Louisville – Lexington 8” Products
37,300
24,300(MPC)
18,300
0.6511
 
St. James – Garyville 30” Crude
600,000
450,000
0.2774
Garyville
Toledo – Steubenville 6”-4” Products
28,800
9,800
0.9065
 
Woodhaven Buckeye – Woodhaven 8” LPG
NA
3,500
0.0505
 
Truck Unloads
 
 
 
 
Canton Crude Truck Unload
20,000(2015-2016)
2,700(2017+)
20,000(2015-2016)
2,700(2017+)
2.6355
Canton





